                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

ALBANO AMARAL,                                    *
                                                  *
               Plaintiff,                         *
                                                  *
               v.                                 *       Civil Action No. 19-cv-10453-ADB
                                                  *
SUZANNE THIBAULT,                                 *
                                                  *
               Defendant.                         *
                                                  *

                                             ORDER

BURROUGHS, D.J.

       For the reasons set forth below, the Court orders that this action be DISMISSED without

prejudice.

       On March 3, 2019, pro se litigant Albano Amaral, who is incarcerated at Old Colony

Correctional Center (“OCCC”), filed a civil rights complaint and an affidavit of indigency [ECF

No. 2]. The Court construed the affidavit as a motion for leave to proceed in forma pauperis and

denied the same because Amaral had not filed the six-month prison account statement required

by 28 U.S.C. § 1915(a)(2). In this March 12, 2019 order [ECF No. 5], the Court required

Amaral to pay the filing fee or file a renewed motion for leave to proceed in forma pauperis with

the prison account statement. The Court set an April 2, 2019 deadline for complying with the

order. In a footnote, the Court explained that even if Amaral is allowed to proceed without

prepayment of the filing fee, he would have to pay the filing fee over time regardless of the

outcome of the case. See 28 U.S.C. § 1915(b).

       A copy of the March 12, 2019 order was mailed to Amaral and the treasurer of OCCC.

The Clerk also mailed Amaral a form captioned as an Application to Proceed in District Court
Without Prepaying Fees or Costs (“Application”), which the Court treats as a motion for leave to

proceed in forma pauperis.

        On March 20, 2019, the Court received a copy of Amaral’s prison account statement

[ECF No. 7]. However, it not clear from the docket whether the statement was sent by Amaral

(or at his behest) or whether the OCCC treasurer had mailed it without any direction from

Amaral to do so. To confirm that Amaral intended to prosecute the action and assume liability

for payment of the filing fee, on April 24, 2019, the Court ordered Amaral to pay the filing fee or

file a completed Application no later than May 15, 2019 [ECF No. 8]. The Court warned Amaral

that failure to comply with the order could result in dismissal of the action.

        The May 15, 2019 deadline has passed without any response whatsoever from Amaral.

Accordingly, the Court hereby orders that this action be DISMISSED without prejudice for

failure to pay the filing fee.

        IT IS SO ORDERED.

Dated: May 22, 2019

                                                              /s/ Allison D. Burroughs
                                                              ALLISON D. BURROUGHS
                                                              DISTRICT JUDGE




                                                  2
